Order filed, July 10, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00388-CV
                                 ____________

  DUSTIN BROWN, NATALIE BROWN, INDIVIDUALLY, NATALIE
BROWN, AS MOTHER OF ADLEY BROWN AND NATALIE BROWN, AS
            MOTHER OF ILY BROWN, Appellants

                                         V.

 TARBERT, LLC, DBA WAYPOINT HOMES, STARWOOD WAYPOINT
  TRS, LLC, BRANDON ROBERTS AND CHASE FERRELL, Appellees


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-81429


                                     ORDER

      The reporter’s record in this case was due June 11, 2018. See Tex. R. App.
P. 35.1. On June 13, 2018, this court ordered the court reporter to file the record
within 15 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.
       We order Sheri Ullrich, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.       The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Sheri Ullrich does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                   PER CURIAM